Citation Nr: 0408521	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for burn scars of the left 
leg, foot and arm.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from July 1946 to August 1947 
and from August 1948 to April 1953.  He received the Purple 
Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board remanded the case to the RO in May 2001 for further 
development and consideration.  After completing the 
development requested, to the extent possible, the RO 
continued to deny the claim and returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran, a Purple Heart Medal recipient, engaged in 
combat with the enemy but was not a prisoner of war (POW).  

2.  The scars on the veteran's left leg, foot and arm are not 
residuals of burns sustained while a POW or any other injury 
in service.


CONCLUSION OF LAW

The scars on the veteran's left leg, foot and arm were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1112(b), 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307(a)(5), 3.309(c) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, and implementing regulations were created and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy this 
requirement).  

In the present case, the VCAA took effect after the veteran 
had filed his claim for service connection for burn scars in 
June 1999.  But the VCAA applies to claims, as here, filed 
prior to its November 9, 2000, effective date if VA had not 
decided the claim before that date.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

Here, the veteran was provided the required VCAA notice in an 
August 2002 letter, although that was after the initial 
rating decision in September 1999 denying his claim.  
Consequently, there was noncompliance with the holding in 
Pelegrini insofar as the preferred sequence of events (i.e., 
VCAA notice before denial).  However, that notwithstanding, 
as already mentioned, the VCAA did not even exist when the RO 
initially considered and denied the claim.  The VCAA did not 
become effective until November 9, 2000.  Thus, it obviously 
was impossible to provide notice of this new law before 
initially denying the claim in September 1999.  Nevertheless, 
assuming, without conceding, the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was merely harmless error for 
the reasons specified below.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-RO-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement (NOD) and substantive appeal (VA Form 9) that 
were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002).

In reviewing the RO determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a) (West 2002), all questions in 
a matter which under 38 U.S.C. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, 
a claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
RO decision is appealed to the Board.  Rather, it is only 
after a decision of either the RO or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran in the RO's 
August 2002 letter was not given prior to the RO's initial 
adjudication of the claim in September 1999, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Indeed, there was specific mention in the Board's 
May 2001 remand of the additional development needed before 
readjudicating the claim, and at least part of this 
additional development was predicated on the veteran 
providing additional important information, which in certain 
critical respects he simply did not do.  And that was not 
VA's fault.  Therefore, notwithstanding the requirements of 
Pelegrini as to the timing of the VCAA notification, deciding 
this appeal is not prejudicial error to him.

With respect to the VCAA letter of August 2002, the veteran 
was requested to respond within 60 days.  As to this, 
38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the August 2002 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Moreover, in a recent precedent 
opinion of VA's General Counsel it was held that the language 
in Pelegrini stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA).

Here, the veteran's service medical records (SMRs) have been 
obtained and relevant information has been obtained from the 
National Personnel Records Center (NPRC) and from the Office 
of the Surgeon General (OSG).  Reports of VA examinations and 
VA hospitalizations over several decades also are on file, as 
are VA outpatient treatment (VAOPT) records.  As well, 
records were obtained from the Social Security Administration 
(SSA)-including records of private physicians.

Although given the opportunity, the veteran declined to 
testify at a hearing in support of his claim.  The Board 
remanded the case to the RO in May 2001 for further 
development and consideration.  This included forwarding the 
case to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  However, the RO ultimately declined to 
forward the case to USASCRUR, stating in the August 2003 
supplemental statement of the case (SSOC) that there simply 
was insufficient information to submit a viable request to 
verify the veteran's alleged POW status.  This was because, 
in April 2003, the RO wrote the veteran requesting this 
additional information.  But he did not respond to this 
request.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) it was held 
that a remand by the Board imposes a concomitant duty to 
ensure compliance with the terms of the remand.  However, the 
duty to assist is not a one-way street.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence).  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the Board 
deciding the appeal without again remanding the case to the 
RO does not prejudice the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Background

The veteran's SMRs indicate the examination for entrance into 
the first period of service was negative.  He was 
hospitalized in August 1947 for left pes cavus of 
undetermined cause, at which time it was noted that he had 
had contractures of both feet after a childhood episode of 
sleeping sickness.  

The examination for entrance into the second period of 
service also was negative.  The veteran was hospitalized in 
October and November 1949 for an injury that had occurred 
prior to his second period of service when he cut his left 
thigh resulting in a scar of the lower left anterior thigh, 
damage to the superficial cutaneous femoral nerve, and 
herniation of the vastus medialis muscle of the left thigh.

The veteran twisted his right ankle in Korea on September 29, 
1950, while jumping for cover from enemy fire and received 
the Purple Heart Medal as a result.  He continued to be 
treated until December 1950.  During treatment it was noted 
that he had bilateral talipes cavus, due to paralysis of the 
peroneal muscles following encephalitis in 1938.  In October 
1950 he reported that he had been held captive as a POW by 
the North Koreans for three days during which time they had 
burned the soles of his feet with gasoline.  But when 
liberated he had been returned to duty without any medical 
care because he had required none.  The examining physician 
found no objective clinical indications of burn scars or 
other related residuals.

The reenlistment examination in July 1951 also found no 
pertinent abnormality.  The veteran was hospitalized for 
bilateral talipes cavus from October to December 1952.  The 
January 1953 separation examination revealed the presence of 
a scar on his left thigh.  

The DD Form 214 for the veteran's service from August 1948 to 
August 1951 indicates he also received the Combat Infantryman 
Badge (CIB), in addition to the Purple Heart Medal.  This DD 
Form 214 also states that he sustained shrapnel wounds to his 
back and left leg in Puson, Korea on November 15, 1950 
(during a time when he was actually hospitalized).  

The veteran was notified in November 1954 of an October 1954 
rating decision denying service connection for bilateral 
talipes cavus.  It was more recently determined in September 
1973 and March 1995 that new and material evidence had not 
been submitted to reopen this claim.

During a VA orthopedic examination in March 1974, it was 
reported the veteran had sustained shrapnel injuries of the 
left thigh.  An examination revealed a scar on his anterior 
left thigh.  X-rays of his left femur and both feet were 
normal.  The diagnoses were congenital bilateral talipes 
cavus and residuals of shrapnel injuries of the anterior left 
thigh with no residual functional deficit.

Although a statement of the case (SOC) was issued in April 
1974 concerning whether new and material evidence had been 
received to reopen the claim for bilateral talipes cavus, the 
veteran did not thereafter perfect the appeal to the Board by 
filing a substantive appeal (e.g., a VA Form 9 or equivalent 
statement).

During a VA hospitalization in December 1975 and January 
1976, the veteran underwent triple arthrodesis of his left 
foot.  At that time he related a history of having sustained 
a shrapnel wound of the left thigh in Korea in 1951, to the 
bulk of his quadriceps.  

In a February 1976 statement in support of claim (VA Form 21-
4138), the veteran reported that during service he had been 
taken to a field hospital in Puson, Korea for treatment of 
shrapnel wounds to his back and left leg.  

During a VA hospitalization in June and July 1976 the veteran 
again underwent a left triple athrodesis with a bone graft 
from the left iliac crest.  

During a VA hospitalization in May 1977 it was reported the 
veteran had an old shrapnel injury to his left sciatic nerve.  
The discharge diagnoses included an old shrapnel injury of 
the left sciatic nerve with resultant left ankle problems.  

The veteran underwent a VA protocol POW medical evaluation in 
1986.  On physical examination he had a scar on his back from 
the iliac crest grafting and bilateral inguinal hernia scars.  
He also had two surgical scars on his left foot.  He 
described the scar of his anterior left thigh as a "bayonet 
scar."  He had a burn scar on the anterolateral aspect of 
his left thigh and another burn scar on the flexor surface of 
his left forearm.  The examination report indicates he 
recounted a confusing history, but that he stated he had 
sustained a shrapnel injury to his left lower leg.  He also 
reported having sustained a left thigh laceration between his 
two periods of service, which he stated was an old bayonet 
injury.

In a former POW medical history questionnaire, the veteran 
reported that he had been a POW for two days in Korea during 
the summer of 1950 when he had been beaten, burned with 
gasoline, and placed in a makeshift grave.  During his POW 
evaluation he also reported having been bayoneted, sustained 
shrapnel wounds, and doused with gas when thrown into the 
grave.

A 1986 social work service report indicates the veteran said 
he was a POW from the 5th to the 17th of November 1950, after 
which he was hospitalized for 11/2 years.  

Received in June 1992 was a photocopy of an undated article 
from an unnamed source indicating the veteran had survived 
having his feet and legs burned, after being saturated with 
kerosene by North Koreans, and having been buried alive.  

Also received in June 1992 was a photocopy of what purports 
to be the veteran's DD Form 214, but which bears the 
additional typewritten words "PRISONER, FOR TWO DAYS, IN THE 
KOREAN WAR."  This additional notation is not present on his 
original DD Form 214.  

In a July 1992 RO letter to the veteran's Congressman, it was 
stated that the recently received DD Form 214 was an 
alteration of the original.  Further, SMRs showed that in 
November 1950 he was a patient at Fort Bragg Army Hospital.  
VA had no records of any dates during which he may have been 
in a POW status.  

Also on file are VAOPT records from 1986 to 1999.  One record 
in August 1990 contains notations of a gunshot and a bayonet 
wound of the veteran's left leg.  In November 1998 there is a 
notation that he had a burn scar on his left arm 
from an injury sustained as a Korean POW.

On VA psychiatric examination in August 1999 the veteran 
reported having been injured in France during World War II 
when a land mine exploded, wounding him in the hip and 
killing a comrade.  He said that was why he received the 
Purple Heart Medal.

Records received from the SSA in August 2002 include an April 
1983 report from Dr. Warren White stating the veteran 
sustained a bayonet injury of the left leg in 1951 during the 
Korean Conflict-for which he had subsequently undergone 
several surgical procedures, including bone grafting from the 
iliac crest.  The diagnoses included possible old muscle and 
nerve injuries of the left lower extremity that required 
surgery with fusion of the left ankle.  Also received was a 
December 1983 report from Dr. James McElrath stating the 
veteran had left thigh shrapnel wounds sustained in combat in 
World War II.  A February 1984 decision of an Administrative 
Law Judge (ALJ) of the SSA indicates the veteran had 
testified that he had a mound of flesh on the anterior upper 
left leg from a bayonet wound in the Korean War.  

Information received from NPRC in October 2002 confirms a 
search of morning reports in November 1950 contain no remarks 
regarding the veteran's having been missing in action (MIA) 
or having been a POW.  Other information received in October 
2002 from OSG indicates that, in October 1950, the veteran 
was treated for an ankle sprain sustained in Korea for which 
he was evacuated to the continental United States.  He was 
hospitalized at Camp Hood in Killen, Texas, in December 1952 
for talipes cavus and was not a former POW.

Received in March 2003 were copies of records including a DD 
Form 2510, POW Medal Application/Information, in which the 
veteran reported having been captured and held at a North 
Korean outpost on an unknown hill and left for dead until 
being found by South Korean Civilians.  Also received, and 
apparently submitted with the DD Form 2510, was a copy of the 
veteran's WD AGO Form 53, concerning his first period of 
military service.  It bears a handwritten annotation, not 
found on the original, in the portion dealing with wounds 
received in action of "left leg - side left" and crossed 
out is a handwritten notation, also not found on the 
original, of "BURNS ON LEG AND ARM."  As with the original, 
the copy reflects that the veteran was awarded the World War 
II Victory Medal and the Army of Occupation Medal Japan.  

During a VA examination in April 2003, the evaluating 
physician reported the veteran was apparently a POW for 40 
months.  The veteran said he sustained burns on his left leg, 
arm, and foot but did not receive treatment because his 
wounds had healed by the time he was freed from captivity.  
Later during his military service he said he had a skin graft 
to his left foot.  The examiner noted that SMRs in October 
1950 were the first reference to the veteran's having 
sustained burns while he was a POW.  Although at that time 
the examiner had not found any scars, subsequent post-service 
medical records detected the presence of burn scars of the 
left arm, leg and foot.  On current examination he had a scar 
on the volar surface of his left forearm and on the 
anterolateral aspect of the proximal portion of his 
left thigh, as well as a skin graft scar on his left foot.  
The diagnostic impression was burn scars of the left arm, 
left thigh, and left foot consistent with a history of having 
been burned while in captivity 50 years earlier.  The 
examiner indicated the veteran had reported having sustained 
burns in October 1952 to his legs and that it was highly 
unlikely that he had sustained burns to his legs without 
residual scarring at the time and that it was more likely 
that he had burn scars at the time of the October 1950 in-
service evaluation that were either missed or simply not 
noted by the examiner at that time.  Thus, it was felt that 
the burn scars were more likely related to his experiences 
while a POW.  

In a July 14, 2003, addendum to the April 2003 examination 
the examiner addressed the question of whether the veteran 
had any documented events relating to his burn scars or 
whether the earlier conclusion was based on his verbal 
history.  The examiner reported that his determination had 
been based on the likelihood that the veteran's burn scars 
were related to military service based on the history first 
reported in October 1950.  There was no other documentation, 
other than the veteran's history related in October 1950, to 
support that conclusion that the burn scars were related 
service.  

In yet another addendum to the April 2003 examination, dated 
July 27, 2003, the examiner stated that, having reviewed the 
medical records, there was no documentation to support the 
conclusion that the burn scars were related to military 
service other than the veteran's statement and there was no 
evidence to support the conclusion that the scarring occurred 
during military service.  The scar on his left thigh was 
separate from the one noted on the entrance and separation 
examinations and therefore was not likely consistent with 
something that occurred during his military service.  Also, 
the scars were not consistent with injuries that would not 
have required treatment because the scar on the left foot 
showed evidence of skin grafting and, therefore, did require 
treatment.  So, it was likely that the veteran's scar of left 
thigh and foot were separate from his military service.  



Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran was awarded the Purple Heart Medal for an ankle 
injury sustained in combat during the Korean Conflict, and he 
since has established his entitlement to service connection 
for post-traumatic stress disorder (PTSD).  This is his only 
service-connected disability, rated 50 percent disabling 
based on his participation in combat during the Korean 
Conflict.



Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (2003).  So this law and regulation provides for 
service connection for a combat-related injury on the basis 
of lay statements, alone, but this does not in turn absolve a 
veteran from the requirement of demonstrating current 
disability and a nexus to service because competent medical 
evidence is generally required to satisfy these two latter 
criteria.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do 
not allow a combat veteran to establish service connection 
with lay testimony alone.  Rather, the statute and regulation 
relax his evidentiary burden for determining what happened 
during service and is used only to provide a factual basis 
for a determination that a particular disease or injury was 
incurred or aggravated in service, not to link the service 
problem etiologically to a current disability.  See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996).

38 C.F.R. § 3.304(e) also provides that, where disability 
compensation is claimed by a former POW, omission of history 
or findings from clinical records made upon repatriation is 
not determinative of service connection, particularly if 
evidence of comrades in support of the incurrence of the 
disability during confinement is available.  Special 
attention will be given to any disability first reported 
after discharge, especially if poorly defined and not 
obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  



38 U.S.C.A. § 1112(b) (West 2002) and 38 C.F.R. 
§§ 3.307(a)(5) and 3.309(c) provide that certain listed 
diseases that manifest to 10 percent or more at any time 
after service in the case of a former POW who was interned 
for at least 30 days, will be presumed to be of service 
origin.  Section 201 of Title II of the Veterans Benefits Act 
of 2003 amended 38 U.S.C. § 1112(b) to remove the requirement 
of a minimum of 30 days captivity for certain listed POW 
disabilities.  However, scars (even burn scars) are not a 
listed POW disease.

Analysis

It is clear that the scar on the anterolateral aspect of the 
veteran's left thigh originated during the interim between 
his two periods of active service and, thus, cannot have been 
from a bayonet wound while he was allegedly a POW.  
And concerning his purported POW status, the NPRC has stated 
there is nothing indicating he was a POW, much less one 
injured in the manner alleged.  Although he first reported 
having been a POW during his second period of service, he has 
reported several different time frames during which he was 
allegedly a POW.  He has stated that he was a POW in the 
summer of 1950, in November 1950, and even in October 1952.  
But his SMRs confirm that, during all of these time frames 
mentioned, he was actively being treated for various ailments 
and, thus, could not possible have been a POW at the very 
same moments in time.  Indeed, in November 1950 and again in 
October 1952 he was not even in Korea.  Obviously then, he 
could not possibly have been held captive when not even 
there.

The veteran has submitted photocopies of a DD Form 214 
purporting to show that he was a POW for 2 days.  However, it 
is clear that these documents are alterations of his original 
DD Form 214.  While a DD Form 214 does indicate that he 
sustained shrapnel wounds to his back and left leg on 
November 15, 1950, this is patently incorrect inasmuch as he 
was receiving treatment at that time.  Also, repeated 
X-rays have revealed no retained shrapnel fragments.

The veteran's statements concerning the incurrence of wounds 
and injuries giving rise to his claimed burn scars is not 
only not corroborated but is in direct conflict with his 
SMRs.  They unequivocally show he was not in combat or a POW 
at the times he allegedly incurred his wounds and injuries 
causing these scars.  And even though he has scars on his 
left foot, they are surgical scars from procedures performed 
after service.  His burn scars, including a burn scar on his 
left arm, were first shown in 1986, more than 30 years after 
his last period of military service.  

The VA physician who examined the veteran in April 2003, and 
who submitted the two addendum statements in July 2003, 
ultimately concluded the veteran's claim of burn scars from 
injuries sustained while a POW has no merit.  This VA 
physician acknowledged that his initial favorable opinion was 
predicated on an inaccurate factual premise that was based 
largely, if not entirely, on statements made by the veteran 
himself.  However, after closer inspection of the actual 
medical history, as documented in the treatment and other 
relevant records, the VA physician noted several 
inconsistencies in what the veteran had alleged to him, so 
the VA physician determined he no longer had medical grounds 
to rule favorably.  The ultimate conclusion against the claim 
is the most probative in this instance because it was based 
on an objective, independent, review of the record and did 
not rely exclusively on unsubstantiated statements or 
information from the veteran, who obviously is an interested 
party.  So the Board gives far more probative weight to the 
ultimate, unfavorable, opinion against granting service 
connection.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  See, too, Reonal v. 
Brown, 5 Vet. App. 458 (1993); LeShore v. Brown, 8 Vet. App. 
406 (1995).



Since the veteran is a layman, he simply does not have the 
medical training and expertise to give a probative opinion 
that can rebut the VA physician's ultimately unfavorable 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  This is especially true since the veteran's very 
credibility has been seriously called into question due to 
the patently inconsistent statements and allegations that he 
has made, even considering his otherwise very honorable 
service as evidenced by him receiving the Purple Heart Medal.  
So unfortunately, for these reasons, the preponderance of the 
evidence is against his claim, meaning the benefit-of-the-
doubt doctrine does not apply and his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for scars of the left leg, foot, and arm 
is denied.  


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



